Citation Nr: 0008353	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  95-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a cardiovascular 
disability, currently rated as 60 percent disabling. 

2.  Entitlement to an increased rating for arthritis of the 
cervical and thoracic spines, currently rated as 10 percent 
disabling. 

3.  Entitlement to an increased rating for traumatic 
arthritis of the left ankle, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran reportedly had active duty service from December 
1966 to February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement (NOD) was 
received in October 1990, a statement of the case (SOC) was 
issued in December 1994; and a substantive appeal was 
received in February 1995.  

Although the issue of entitlement to a total disability 
rating due to individual unemployability (TDIU) was initially 
appealed, this benefit was granted by rating decision in June 
1996.  In a brief dated in January 2000, it appears the 
veteran's representative is attempting to enter a claim for 
an earlier effective date for the grant of TDIU, including as 
part of the claim that there was clear and unmistakable 
error.  Accordingly, this matter is referred to the RO for 
appropriate consideration. 

By rating decision in June 1996, the RO granted service 
connection for left foot drop, assigned a 10 percent rating 
for this disability, and added this disability to the 
veteran's service-connected traumatic arthritis of the left 
ankle.  As the veteran's left ankle disability was rated as 
10 percent disabling, this increased the disability rating to 
20 percent (for traumatic arthritis with left foot drop).  
However, in October 1998 the RO proposed to sever, and in 
March 1999 severed, service connection for left foot drop.  
The veteran was notified of this decision in April 1999.  
Even though the veteran tried to enter a NOD in November 1998 
to the proposal to sever, the RO informed him that, because a 
proposal to sever service connection was not a final 
decision, his statement would not be considered a NOD.  As 
the record reflects he has not entered a NOD following the 
March 1999 severance of service connection, the issue of 
severance of service connection for left foot drop is not 
before the Board on appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected cardiovascular disability 
is primarily manifested by coronary artery disease, status 
post myocardial infarctions and coronary artery bypass graft 
(CABG), chronic angina, shortness of breath with stress and 
exercise, mild mitral and tricuspid regurgitation, beginning 
signs of congestive failure precluding more than sedentary 
employment. 

2.  The veteran's service-connected arthritis of the cervical 
spine is primarily manifested by degenerative arthritis of 
C3-C6 with full range of motion of the cervical spine with 
pain on motion.  

3.  The veteran's service-connected arthritis of the thoracic 
spine is primarily manifested by degenerative arthritis, with 
full range of motion of the thoracic spine with pain on 
motion, and periodic stiffness.  

4.  The veteran's service-connected traumatic arthritis of 
the left ankle is primarily manifested by healed fracture of 
the distal left tibia and fibula with a mild degree of 
deformity, 2 centimeter left leg shortness, mild edema, with 
full range of motion of the left ankle with pain in pronation 
and dorsiflexion.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 rating for the 
veteran's service-connected cardiovascular disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes 7005, 7006, 
7017 (1997). 

2.  The criteria for entitlement to a rating in excess of 10 
percent for arthritis of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5290 (1999). 

3.  The criteria for a separate 10 percent rating for 
arthritis of the thoracic spine have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5291 (1999).

4.  The criteria for entitlement to a rating in excess of 10 
percent for traumatic arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003, 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented claims that 
are plausible.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that an 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A. § 5107(a). 

In this regard, the Board notes the veteran's 
representative's assertion that various examinations were 
inadequate for rating purposes because the claims file had 
been requested (in January 18, 1994, July 6, 1994, and June 
6, 1995) not to go to the examiners; the representative's 
implied assertion is that the claims file was not, in fact, 
reviewed by the examiners.  The representative asserts that, 
because the claims file was not reviewed by the VA examining 
physicians, the VA examinations of February 1, 1994 and July 
21, 1994 were inadequate for rating purposes.  While the 
February 1994 VA examination report (diseases of 
arteries/veins examination) indicated that no medical chart 
was available, the report did include specific history of the 
veteran's cardiovascular disability, and noted the veteran's 
current complaints.  The July 1994 VA examination report 
(including cardiovascular, orthopedic, and general medical 
examinations) indicated that certain previous examination 
reports were not available, but took a thorough history from 
the veteran, noting that the veteran seemed to know exactly 
what was going on and gave a comprehensive past history about 
his problems and life, and the information obtained from the 
veteran appeared to be highly satisfactory and reliable.  

The VA Office of the General Counsel, in interpreting 
precedent cases of the Court, indicated that a review of 
prior medical records may not be necessary in all cases, but 
only when such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  The determination as to 
whether review of prior medical records is necessary in a 
particular case depends largely upon the scope of the 
examination and the nature of the findings and conclusions 
the examiner is requested to provide.  Although each 
disability examined must be viewed in relation to its 
history, 38 C.F.R. § 4.1 does not mandate any particular 
source for that history; it does not require that the history 
be obtained from the examiner's review of prior medical 
records as opposed to the oral report of the person examined 
or summaries provided by the rating board requesting the 
examination.  See VAOPGCPREC 20-95.  In this veteran's case, 
there are other medical records available which also reflect 
the level of disability, including VA outpatient treatment 
records, summaries of hospitalization, and subsequent VA 
compensation examination reports which do not indicate that 
the claims file was not available for review.  As the veteran 
provided a thorough history at the time of the examinations, 
the issue was the current level of disability, and in light 
of the other medical records available, the Board finds that 
the evidence of record is adequate to rate the current level 
of the veteran's service-connected disabilities. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

I.  Cardiovascular Disability

In the rating decision on appeal, the RO reviewed the 
veteran's claim for heart disability (including 
arteriosclerotic heart disease, status post myocardial 
infarction, and status post CABG) under the old rating 
criteria for cardiovascular disorders.  The criteria for 
cardiovascular disorders were amended effective from January 
12, 1998.  When, as in this case, a regulation changes after 
a claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110(g) (West 1991).

Under the old criteria for coronary artery bypass, a 100 
percent rating was assigned for one year following bypass 
surgery; thereafter, residuals were rated as arteriosclerotic 
heart disease (Diagnostic Code 7005) with a minimum rating of 
30 percent.  A Note provided that the 100 percent rating for 
one year following bypass surgery would commence after the 
initial grant of the one month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 
4.104, Diagnostic Code 7017 (1997).  Under Diagnostic Code 
7006 in effect prior to January 12, 1998, a myocardial 
infarction due to thrombosis or embolism was also rated as 
arteriosclerotic heart disease.  38 C.F.R. § 4.104 (1997).

Under Diagnostic Code 7005 in effect prior to January 12, 
1998, a 100 percent rating for arteriosclerotic heart disease 
was warranted when, after six months following acute illness, 
the veteran has chronic residual findings of congestive heart 
failure or angina on moderate exertion or more than sedentary 
employment is precluded.  See 38 C.F.R. Part 4, Diagnostic 
Code 7005 (1997).  A 60 percent rating was provided, 
following typical history of acute coronary occlusion or 
thrombosis, or with history of substantiated repeated anginal 
attacks, where more than light manual labor was not feasible.  
Id.

The rating criteria in effect since January 12, 1998 (the 
"new" or "revised" rating criteria), consists of objective 
measurements of the level of activity, expressed in METs 
(metabolic equivalents), at which cardiac symptoms develop.  
METs are generally measured by means of a treadmill exercise 
test.  Under the new criteria, one MET (metabolic equivalent) 
is the energy cost of standing quietly at rest and represents 
an oxygen uptake of 3.5 milliliters per kilogram of body 
weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. 4.104, Note 2 (1999).

Under Diagnostic Codes 7005, 7006, and 7017 effective January 
12, 1998, for arteriosclerotic heart disease (coronary artery 
disease), myocardial infarction, and status post coronary 
bypass surgery (after 3 months following hospital admission 
for surgery, for which a 100 percent rating is assigned), a 
60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (1999). 

Tracing the history of the veteran's service-connected 
cardiovascular disorders, the evidence reflects that the 
veteran was permanently retired from service in 1982 in part 
for arteriosclerotic heart disease with acute subendocardial 
myocardial infarction.  By rating decision in June 1982, 
service connection was established for the veteran's 
arteriosclerotic heart disease and myocardial infarction, 
with a 100 percent rating effective from January 1982 until a 
30 percent rating assigned was assigned in May 1983, and a 60 
percent rating was assigned effective from June 1988.  A 100 
percent rating for the veteran's heart disability was 
assigned from January 1993 to March 1, 1993, which included a 
period of total rating for convalescence under 38 C.F.R. 
§ 4.30 following CABG, and the schedular 100 percent rating 
under 38 C.F.R. § 4.104, Diagnostic Code 7017 (1997) for the 
one year period following hospital discharge.  For the period 
beginning in March 1994, the veteran was rated in accordance 
with the residuals, and a 60 percent rating was assigned, 
based on a rating as for arteriosclerotic heart disease under 
Diagnostic Code 7005 (1997).  

In this regard, the Board notes that the veteran's 
representative, in a brief dated in January 2000, refers to 
the expiration of the 100 percent rating which had been 
assigned for one year following coronary artery bypass graft 
as being a rate reduction.  However, the issue does not 
include one of rate reduction because the specific language 
of Diagnostic Code 7017 (38 C.F.R. § 4.104 (1994)) provides 
that a 100 percent disability rating was warranted for one 
year following bypass surgery, and that, thereafter, the 
disability was to be rated as arteriosclerotic heart disease.  
A Note provided that the 100 percent rating for one year 
following bypass surgery would commence after the initial 
grant of the one month total rating assigned under 38 C.F.R. 
§ 4.30 following hospital discharge.  As the Diagnostic Code 
applicable at the time of the 1994 decision (to cease the 100 
percent rating and rate on residuals) itself provides that a 
100 percent rating will be for one year, the grant of 100 
percent rating under Diagnostic Code 7017 was not a "running 
award."  This is not a rating reduction case because the due 
process provisions of 38 C.F.R. § 3.105 (a VA examination and 
notice of intention to reduce) specifically apply only to 
"running awards."  See Rossiello v. Principi, 3 Vet. App. 
430, 433 (1992) (unlike a reduction, a 100 percent rating 
ceased to exist by operation of the diagnostic code). 

In this case, on his application for compensation in November 
1992, the veteran wrote that his heart disability had "not 
gotten any better."  In December 1992, at a surgical 
evaluation for CABG, the veteran was diagnosed with three 
vessel coronary artery disease as manifested by complete 
and/or high grade stenosis of the left anterior descending 
artery, the right coronary artery, and second obtuse 
marginal, with left ventricular function not decreased.  In 
January 1993, the veteran underwent CABG times four.  An 
exercise thallium stress test in September 1993 resulted in 
normal stress thallium myocardial SPECT images.  In September 
1993, echocardiogram (ECG) testing revealed no evidence of 
ischemia due to a low heart rate, with no chest discomfort 
during testing.  A January 1994 VA outpatient treatment entry 
included an assessment of angina, New York Heart Association 
Functional Class 2.  

At a February 1994 VA examination, the veteran complained of 
chest tightness brought on by stress and exercise, lasting 
minutes, with resolution after one sublingual nitroglycerin, 
and that he had experienced shortness of breath.  Diagnoses 
were chest pain of uncertain etiology, well-controlled 
hypertension, well-healed scars at the site of the CABG, and 
coronary artery disease, New York Heart Association 
Functional Class 1. 

At a July 1994 VA examination, the veteran reported that he 
had built a patio at his house without angina.  Chest X-rays 
revealed no active cardiopulmonary disease.  The diagnoses 
were CABG in January 1993, New York Heart Association 
Functional Class 3, sinus bradycardia, left posterior 
fascicular block, and possible anterior infarct of 
undetermined age.  An exercise thallium stress test in 
November 1994 resulted in normal images.  

On a Statement in Support of Claim in May 1994 and a VA Form 
9 in February 1995, the veteran wrote that he experienced 
angina attacks 2 to 3 times per week, with anxiety attacks 
daily.  At a personal hearing in June 1995, the veteran 
testified that he experienced shortness of breath and chest 
pains, which lasted 3 to 4 minutes, and he gave out of breath 
when he walked. 

An April 1995 VA outpatient treatment entry included an 
assessment of questionable angina, New York Heart Association 
Functional Class 1, and anxiety disorder.  An ECG in May 1996 
resulted in impressions of normal sized cardiac chambers, 
overall normal left ventricular contractility, mild mitral 
regurgitation, and mild tricuspid regurgitation.  A summary 
of VA hospitalization from December 1996 to February 1997 
reflects treatment of the veteran for complaints of shortness 
of breath with orthopnea, with clinical findings of 
tachycardia and diagnosis of coronary artery disease and 
chronic obstructive pulmonary disease (COPD).  At the time, 
he was noted to be a New York Heart Association Class 2.  

A VA compensation examination in May 1997 noted a history 
which included that the first inferior wall myocardial 
infarction had occurred in 1981, and a history of 
angioplasties of the right coronary artery and left anterior 
descending artery in 1988 and 1991, cardiac catheterization 
in 1992 with unstable angina and ejection fraction of 50, 
with CABG in January 1993.  X-rays in October 1997 revealed 
no congestive heart failure.  The veteran's current 
complaints included stable angina for one or two years, using 
approximately 3 to 4 sublingual nitroglycerines per week, 
ability to climb a flight of stairs without difficulty and to 
walk one and 1/2 to two blocks before experiencing fatigue, leg 
pain, and shortness of breath, with recent increase in 
shortness of breath and chest pain.  The resulting 
impressions included coronary artery disease with chronic 
stable angina and history of hypertension with hypertensive 
cardiovascular disease. 

A VA hospital summary in January 1998 included diagnoses of 
COPD, congestive heart failure, hypertension, coronary artery 
disease, and status post CABG.  X-rays in January 1998 
resulted in impressions of: evidence of previous heart 
surgery; moderate diffuse cardiomegaly; bilateral pleural 
effusions; and heart and lung findings compatible with a mild 
degree of congestive heart failure.  An ECG in February 1998 
recorded left ventricular ejection fraction of 40 percent.  
Cardiac catheterization in March 1998 resulted in the 
impressions of three vessel coronary artery disease 
manifested by total occlusion of the left anterior descending 
artery and total occlusion of the right coronary artery, with 
subtotal occlusion of the circumflex.  Cardiac 
catheterization in April 1998 resulted in the impressions of: 
mildly dilated left atrium; mild to moderate concentric left 
ventricular hypertrophy; regional wall motion abnormalities; 
overall mild impairment of the left ventricular systolic 
function; mild mitral regurgitation; and mild tricuspid 
regurgitation.  X-ray examination in January 1998 was 
interpreted as compatible with a mild degree of congestive 
heart failure.  

An April 1998 VA examination report reflects diagnoses of 
arteriosclerotic cardiovascular disease status post coronary 
artery bypass graft times four and percutaneous transluminal 
coronary angioplasty times three, stable, and congestive 
heart failure, New York Heart Association Class 3.  The 
examiner indicated that MET was not required because of the 
veteran's history of coronary artery disease. 

A VA report of hospitalization from December 1998 to February 
1999 notes the veteran had, one month before, undergone a 
coronary angioplasty, and had a history of coronary artery 
disease.  A February 1999 VA hospital report reflects 
treatment for chronic obstructive pulmonary disease with 
acute exacerbation, manifested by shortness of breath.  Chest 
X-ray revealed normal heart size.  A March 1999 VA hospital 
report reflects that the veteran was admitted due to an 
episode of pressure-like left-sided chest pain with 
supraventricular tachycardia and worsening shortness of 
breath.  Examination revealed systolic murmur, and an 
electrocardiogram (EKG) revealed left ventricular hypertrophy 
and old anterior infarct, but no present myocardial 
infarction.  A May to June 1999 VA hospital report reflects 
EKG changes and hyperglycemia. 

It is clear that the veteran suffers from significant 
cardiovascular disability.  However, the evidence does not 
clearly show that a higher rating is warranted.  
Nevertheless, some items of evidence demonstrate chronic 
angina which appears to be more pronounced on exertion.  
Other items appear to show that the veteran is able to engage 
in some activities which require exertion without pertinent 
cardiovascular symptoms. 

Under the old criteria, a 60 percent rating encompasses the 
veteran's cardiovascular symptomatology, including his 
history of acute coronary occlusion (including myocardial 
infarctions and CABG) and repeated anginal attacks of 
relatively short duration.  A 60 percent rating also 
contemplates that the veteran is precluded from performing 
more than light manual labor.  However, the claims file does 
include medical evidence suggesting congestive heart failure 
as reported on VA examination in April 1998.  It should be 
noted that beginning signs of congestive failure is listed 
among the old criteria for a 100 percent rating.  There is 
also EKG evidence of left ventricular hypertrophy.  Further, 
the Board believes it significant that the examiner at the 
time of the April 1998 examination apparently declined to 
measure METs due to the veteran's history of coronary artery 
disease, thus not permitting testing in accord with the new 
rating criteria.   

After several reviews of the evidence, and while recognizing 
that some medical reports do not paint as severe a disability 
picture as others, the Board is led to the conclusion that 
there exists a state of equipoise of the negative and the 
positive evidence on the question of whether the criteria for 
a 100 percent evaluation have been met under the old 
criteria, especially as to the question of whether more than 
sedentary employment is precludes.  In such cases, all 
reasonable doubt is to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
entitlement to a 100 percent rating is warranted under the 
old rating criteria.  

II.  Arthritis of the Cervical and Thoracic Spine

The Board notes that the veteran's arthritis of the cervical 
and thoracic spines have been rated together, with a 10 
percent rating assigned to recognize the impairment.  The 
Board finds that separate ratings are warranted, however, as 
the cervical and thoracic spines are considered separate 
disabilities for VA disability rating purposes.  38 C.F.R. 
§ 4.71a; see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (a separate rating could be granted where none of the 
symptomatology of one condition is duplicative of or 
overlapping with the symptomatology of another).   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups, 
with occasional incapacitating episodes, 20 percent; with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, 10 percent.  Note (1): the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a.

In this veteran's case, the evidence of record reflects that 
in service the veteran was diagnosed with degenerative 
arthritis of the cervical and thoracic spines.  Effective 
from May 1983 a noncompensable rating was assigned for the 
veteran's service-connected degenerative arthritis of the 
cervical and thoracic spines, increased to 10 percent 
effective from October 1990.  The veteran contends that his 
service-connected arthritis-related disabilities have "grown 
steadily more painful [and] debilitating."  

VA outpatient treatment records reflect that in July 1995 the 
veteran was seen for complaints of chronic neck pain and 
stiffness.  Clinical findings included limited ranges of 
motion of the neck in flexion, extension, and rotation, and 
that palpation of the neck on both sides caused some pain.  
The assessment was chronic neck pain and arthritis.  

In September 1995, the veteran indicated that he lifted 
weights and enjoyed modified fitness.  Upon examination, he 
was noted to have decreased range of motion of the cervical 
spine, including anterolisthesis of C4 over C5, severe spinal 
stenosis of C4-C5, lesser spinal stenosis at C3-C4 due to 
central disc herniation, with osteophytes, and tenderness to 
palpation of the antero-lateral neck muscles.  Ranges of 
motion of the cervical spine were: forward flexion of 30 
degrees; backward extension of 16 degrees; lateral flexion of 
10 to 30 degrees on the left and 10 to 20 degrees on the 
right; and rotation of 10 to 40 degrees to the left and 10 to 
18 degrees to the right.  The veteran was scheduled to 
undergo physical therapy in part to increase ranges of motion 
of the cervical spine. 

In October 1995, the veteran complained of increased 
musculoskeletal pain bilaterally in the shoulder region.  
Examination revealed minimal tightness in the left trapezoid 
area, slightly increased thoracic kyphosis, and the following 
ranges of motion of the cervical spine: forward flexion of 35 
degrees; backward extension of 17 degrees; lateral flexion of 
30 degrees to the left and 27 degrees to the right; and 
rotation of 45 degrees to the left and 40 degrees to right.  
The examiner indicated that the veteran had progressed well 
with therapy and was pain free, had good range motion, and 
the veteran requested termination of therapy.  

At a VA compensation examination in April 1997, the veteran 
complained of stiffness of the neck with pain off and on in 
the cervical spine, which subsided with exercise.  Physical 
examination revealed normal but painful motion of the dorsal 
(thoracic) and cervical spines.  Cervical spine ranges of 
motion were recorded as 30 degrees of forward flexion, 30 
degrees backward extension, lateral flexion on the left and 
right to 40 degrees with pain, and rotation to the left and 
right of 40 degrees with pain.  X-rays revealed a history of 
arthritis, and very mild degenerative changes at the C5-C6 
level, no evidence of fracture or pathologic lesion, and no 
interval change from July 1995.  Diagnoses included 
osteoarthritis involving the cervical spine at C5-C6.  

At a personal hearing in June 1995, the veteran testified as 
follows: his neck got stiff and sore from time to time, 
manifested by pain when he turned his head; his thoracic 
spine had periodic stiffness; and he was not taking medicine 
for his spine. 

The Board has considered all the evidence of record, 
including VA outpatient treatment records, though not 
specifically itemized in this decision, and has noted the 
relevant findings.  However, the Board finds that the more 
recent April 1997 VA compensation examination, which reviewed 
the history, entered clinical findings including range of 
motion testing, and X-ray examination findings which were 
compared to previous X-rays, is more probative of the issue 
at hand, which is the current level of disability manifested 
by the veteran's service-connected cervical and thoracic 
spine disabilities. 


A.  Cervical Spine

Diagnostic Code 5290 provides that the following ratings are 
appropriate for limitation of motion of the cervical spine: 
10 percent for slight limitation of motion; 20 percent for 
moderate limitation of motion; and 30 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a.

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent for the veteran's service-connected 
cervical spine disability is not warranted.  The veteran's 
service-connected cervical spine disability is primarily 
manifested by pain productive of slight limitation of motion.  
As the veteran has full ranges of motion of the cervical 
spine with pain on motion (see DeLuca v. Brown, 8 Vet. App. 
202 (1995)), the Board finds that the degree of functional 
limitation of motion due to pain more nearly approximates 
slight limitation of motion of the cervical spine, so as to 
warrant a 10 percent rating under Diagnostic Code 5290.  
38 C.F.R. § 4.71a.  In this regard, VA's General Counsel 
concluded that, even if the veteran technically has full 
range of motion but the motion is inhibited by pain, a 
minimum compensable rating for arthritis under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59 would be available, citing to 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
VAOPGCPREC 9-98.  

A rating in excess of 10 percent for arthritis of the 
cervical spine, however, is not warranted, because, even with 
considerations of pain, the evidence does not demonstrate 
that limitation of motion of the cervical spine more nearly 
approximates moderate limitation of motion.  For these 
reasons, the Board must find that the criteria for 
entitlement to a rating in excess of 10 percent for arthritis 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5290.


B.  Thoracic Spine

Diagnostic Code 5291 provides that the following ratings are 
appropriate for limitation of motion of the dorsal spine: for 
severe limitation of motion, 10 percent; for moderate 
limitation of motion, 10 percent; and for slight limitation 
of motion, a noncompensable (zero percent) rating.  38 C.F.R. 
Section 4.71a. 

The veteran's service-connected arthritis of the thoracic 
spine is primarily manifested by degenerative arthritis, with 
full range of motion of the thoracic spine with pain on 
motion, and periodic stiffness.  Even though the veteran 
technically has full range of motion of the thoracic spine, 
the motion is inhibited by pain, as reported by the veteran 
and objectively indicated upon VA examination.  Therefore, a 
minimum compensable (10 percent) rating for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 is warranted for 
the veteran's arthritis of the thoracic spine.  VAOPGCPREC 9-
98.  

As the veteran's thoracic spine arthritis, which has been 
confirmed by X-ray findings, is supported by some evidence of 
painful motion, as noted at the April 197 VA examination, the 
Board finds that the schedular criteria for a separate 10 
percent rating for arthritis of the thoracic spine have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98.  A higher 
rating is not warranted, however, for several reasons.  
Regardless of the severity of arthritis, as in this case, 
where the limitation of motion of the specific joints 
involved is noncompensable under the appropriate diagnostic 
codes, Diagnostic Code 5003 provides that a rating of only 10 
percent is for application for each such major joint.  
38 C.F.R. § 4.71a.  The evidence does not demonstrate 
limitation of motion, including due to pain on motion, that 
approximates more than moderate limitation of motion of the 
thoracic spine under Diagnostic Code 5291.  Additionally, the 
maximum rating for limitation of motion of the thoracic spine 
under Diagnostic Code 5291, even for "severe" limitation of 
motion, is only 10 percent.  38 C.F.R. § 4.71a.  

III.  Traumatic Arthritis of the Left Ankle

The Board notes that, in this case, the veteran has 
historically been rated with reference to Diagnostic Codes 
5010-5003 (traumatic arthritis) and Diagnostic Code 5262 
(impairment of tibia and fibula).  As the analysis below 
demonstrates, the Board has considered the applicability of 
both of these rating codes, but finds that the more 
appropriate Diagnostic Codes under which to rate the 
veteran's left ankle disability are 5010-5003.

The evidence of record reflects that in service the veteran 
incurred a fracture of the tibia and fibula of the left 
ankle, with the resulting diagnosis of traumatic arthritis of 
the left ankle, for which he underwent surgery in service in 
1971.  The veteran continued in service until 1982.  
Effective from May 1983 a 10 percent rating was assigned for 
the veteran's service-connected traumatic arthritis of the 
left ankle.  The veteran contends that this disability has 
increased in severity.  

In July 1995, the veteran was noted to have a 2 centimeter 
shortening of the left leg due to an old fracture of the 
tibia.  At a foot examination in January 1996, the veteran 
had no complaints and examination revealed no edema or 
swelling, though chronic pain was included as a diagnosis.  
He was found to have symptomatology from his non-service-
connected diabetes mellitus. 

At a VA compensation examination in April 1997, the veteran 
reported that he had used a plastic dorsiflexion assist brace 
on his left lower leg, but had stopped using it in December 
1996 because of edema of the left ankle, and now used a 
permanent 2 centimeter lift of the left shoe.  Physical 
examination revealed mild edema of the left ankle, with no 
deformity, with 50 degrees of flexion (with no pain), 30 
degrees of pronation (with pain), 45 degrees of supination 
(with no pain), and 20 degrees of dorsiflexion (with pain).  
This was described by the examiner as full range of motion of 
the left ankle with pain in pronation and dorsiflexion, with 
no pain in the other movements.  X-rays revealed a history of 
fracture of the left ankle, with an impression of healed 
fracture of the distal left tibia with a mild degree of 
deformity, unchanged since July 1994.  The diagnosis was 
residuals of fracture of the left ankle.  

At a personal hearing in June 1995, the veteran testified 
that he was wearing an orthopedic shoe to build up the left 
shoe due to left leg shortness.  

The Board has considered all the evidence of record, 
including VA outpatient treatment records not specifically 
itemized in this decision, and has noted the relevant 
findings.  However, the Board finds that the more recent 
April 1997 VA compensation examination, which reviewed the 
history, entered clinical findings including range of motion 
testing, and X-ray examination findings which were compared 
to previous X-rays, is more probative of the issue at hand, 
which is the current level of disability manifested by the 
veteran's service-connected residuals of a fracture, or 
traumatic arthritis, of the left ankle. 

The Board notes that in this case there have been diagnoses 
of traumatic arthritis of the left ankle which were based on 
X-ray findings.  The rating schedule provides that the 
veteran's traumatic arthritis of the left ankle is to be 
rated as degenerative arthritis, which in this case is to be 
rated based on limitation of motion of the left ankle.  
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  Diagnostic 
Code 5271 provides that, for moderate limitation of motion of 
the ankle, a 10 percent rating is warranted, and for marked 
limitation of motion of the ankle, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a.

In this veteran's case, the evidence reflects that, residual 
to a healed fracture of the tibia and fibula, the veteran has 
full range of motion of the left ankle with pain in pronation 
and dorsiflexion.  The Board finds that, in this veteran's 
case, with consideration of painful motion in accordance with 
38 C.F.R. § 4.40 and DeLuca v. Brown, 8 Vet. App. 202, the 
veteran's service-connected left ankle disability more nearly 
approximates moderate limitation of motion of the left ankle 
so as to warrant a 10 percent rating under Diagnostic Code 
5271.  38 C.F.R. § 4.71a.  In a precedent opinion, the VA 
General Counsel concluded that, even if the veteran 
technically has full range of motion but the motion is 
inhibited by pain, a minimum compensable rating for arthritis 
under Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be 
available.  VAOPGCPREC 9-98.

A rating in excess of 10 percent is not warranted, however, 
as the evidence does not demonstrate that, even with 
consideration of painful motion, the degree of impairment 
more nearly approximates marked limitation of motion of the 
left ankle. The record does not reflect any significant 
complaints of left ankle pain, and only recorded pain upon 
range of motion testing.  At the personal hearing, the 
veteran testified in relevant part only that he wore a shoe 
lift and had (non-service-connected) foot drop, but did not 
testify that his left ankle was painful.  Regardless of the 
severity of arthritis, as in this case, where the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of only 10 
percent is for application for such major joint.  38 C.F.R. 
§ 5003. 

Alternatively, the Board has considered all potentially 
applicable diagnostic codes to determine if a higher rating 
is warranted on that basis, including Diagnostic Code 5262.  
The rating schedule provides that, when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, as there is a healed fracture with some deformity 
but no true malunion of the tibia and fibula, consideration 
for a rating under Diagnostic Code 5262 would be by analogy.  

The veteran's service-connected traumatic arthritis of the 
left ankle is primarily manifested by healed fracture of the 
distal left tibia and fibula with a mild degree of deformity, 
2 centimeter left leg shortness, mild edema, with full range 
of motion of the left ankle with pain in pronation and 
dorsiflexion.  The Board finds that this symptomatology 
represents not more than slight ankle disability as 
contemplated by Diagnostic Code 5262.  As the fracture is 
healed, degree of deformity is mild, edema is mild, and range 
of motion is full, though with pain on motion, the evidence 
does not demonstrate that the veteran's left ankle disability 
is productive of moderate ankle disability so as to warrant a 
20 percent rating under Diagnostic Code 5262.  38 C.F.R. 
§ 4.71a.  For these reasons, the Board must find that the 
criteria for entitlement to a rating in excess of 10 percent 
for traumatic arthritis of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5262.

Conclusion

In reviewing all issues on appeal, the appeal, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
the positive evidence is not in a state of equipoise with the 
negative evidence to permit determinations more favorable 
than set forth in this decision. 


ORDER

Entitlement to a 100 rating for cardiovascular disability is 
warranted.  Entitlement to a separate 10 percent rating for 
arthritis of the thoracic spine is warranted.  To this 
extent, the appeal is granted.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the cervical spine is not 
warranted.  Entitlement to a rating in excess of 10 percent 
for traumatic arthritis of the left ankle is not warranted.  
To this extent, the appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

